  Case: 1:18-cv-00964-PAB Doc #: 11 Filed: 12/22/20 1 of 2. PageID #: 679




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 EDWIN M. GUYTON,                                 CASE NO. 1:18-CV-00964

                               Petitioner,        JUDGE PAMELA A. BARKER
                -vs-
                                                  MAGISTRATE JUDGE
                                                  WILLIAM H. BAUGHMAN, JR.
 WARDEN BRIGHAM SLOAN,
                                                  MEMORANDUM OF OPINION AND
                               Respondent.        ORDER


       This matter is before the Court upon the Report and Recommendation of Magistrate Judge

William H. Baughman, Jr. (Doc. No. 10), issued on November 16, 2020, which recommends that the

Petition for Writ of Habeas Corpus pending before the Court be dismissed in part and denied in part

and that Petitioner’s request for an evidentiary hearing be denied. No objections have been filed. For

the reasons that follow, the Report and Recommendation is ACCEPTED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the district

court reviews the case de novo. Federal Rule of Civil Procedure 72(b)(3) provides in pertinent part:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

       As stated in the Advisory Committee Notes, “[w]hen no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Court held, “[i]t does not appear
  Case: 1:18-cv-00964-PAB Doc #: 11 Filed: 12/22/20 2 of 2. PageID #: 680




that Congress intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

       DECISION

       This Court, having reviewed the Report and Recommendation and finding no clear error,

accepts the Magistrate Judge’s Report and Recommendation. The Court hereby dismisses in part and

denies in part the Petition for Writ of Habeas Corpus and denies Petitioner’s request for an evidentiary

hearing for the reasons stated by the Magistrate Judge in the Report and Recommendation, which is

incorporated herein by reference.      Furthermore, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: December 22, 2020                                U. S. DISTRICT JUDGE




                                                   2
